UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2403


FRANKLIN D. JACKSON,

             Plaintiff – Appellant,

             v.

GOVERNOR LAWRENCE J. HOGAN, JR., in his individual capacity,

             Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:16-cv-00744-PX)


Submitted: May 24, 2017                                           Decided: June 5, 2017


Before GREGORY, Chief Judge, and SHEDD and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Franklin D. Jackson, Appellant Pro Se. Matthew John Fader, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Franklin D. Jackson appeals the district court’s order granting Governor Hogan’s

Fed. R. Civ. P. 12(b)(6) motion to dismiss and dismissing Jackson’s 42 U.S.C. § 1983

(2012) complaint. Given the ambiguity of the statutory scheme contained in Md. Code,

Art. 2B, § 15-101 (West 2014), the historical practice of Maryland Senate confirmation

for appointments to the Prince George’s County Board of License Commissioners, and

the presumption that Senate confirmation is necessary for civil officers under Md. Const.,

Art. II, § 10, we agree with the district court that a reasonable official would not have

understood that the conduct at issue violates clearly established law. See Mullenix v.

Luna, 136 S. Ct. 305, 308 (2015). We therefore conclude that Governor Hogan is entitled

to qualified immunity, and we affirm the district court’s judgment. * We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




      *
          Jackson’s argument on appeal improperly defines the alleged clearly established
right at a high level of generality. See Mullenix, 136 S. Ct. at 308.


                                            2